Citation Nr: 0217406	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  02-05 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had active service from October 1956 to August 
1960.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an May 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  The veteran's duodenal ulcer is not manifested by a 
moderately severe condition, less than severe but with 
impairment of health manifested by anemia and weight loss, 
or recurrent incapacitating episodes averaging 10 days or 
more in duration and occurring at least four times a year.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
duodenal ulcer have not been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.321, Part 4, including § 4.114, 
Diagnostic Code 7305 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the RO has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable VA laws and regulations, as indicated in the May 
2001 rating decision, the April 2002 statement of the case, 
and in letters from the RO.  The RO also attempted to inform 
the veteran of which evidence he was to provide to VA and 
which evidence the RO would attempt to obtain on his behalf, 
as reviewed in correspondence dated in January 2000, 
February 2000, March 2001 and June 2001.  Further, the Board 
finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that all relevant evidence 
was associated with the claims file, noting that the file 
contains service medical records, as well as private 
treatment records, social security records and VA treatment 
records.  In this case, the veteran maintained that records 
from VA's Fargo and Minneapolis facilities, as well as from 
Trinity Medical Center, would provide the evidence needed to 
support his claim; the Board observes that the RO properly 
requested and obtained these records as identified by the 
veteran, and has associated them with the claims file.  The 
veteran has not identified any other outstanding records in 
support of his claim.  In further evaluation of the present 
state of his disability, the veteran was given three new VA 
examinations with testing, conducted in January 2000, 
December 2000 and December 2001.  He was also afforded the 
opportunity for a hearing, which he declined in May 2002.   

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific disability.  The 
ratings are intended, as far as can practicably be 
determined, to compensate for the average impairment of 
earning capacity resulting from such disability.  38 
U.S.C.A. § 1155.  Evaluation of a service-connected 
disability requires review of the entire medical history 
regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking employment, 38 C.F.R. 
§ 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in his favor.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board has reviewed all of the evidence of record, with a 
main focus on recent medical records documenting the current 
state of the veteran's service-connected disability, in 
accordance with Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The most relevant medical evidence therefore 
includes VA treatment records from two facilities dated from 
July 1997 to October 2001, and VA examination reports dated 
in January 2000, December 2000 and December 2001.  

Results from a January 2000 VA examination included "no 
duodenal ulcer found," only gastroesophageal reflux 
determined by the examiner to be unrelated to any duodenal 
condition.  A concurrent upper gastrointestinal (GI) series 
showed a normal stomach, duodenal bulb and sweep of the 
duodenum, and no evidence of bowel obstruction, noted as an 
otherwise negative GI series (with the exception of the 
gastroesophageal reflux).  

At the December 2000 VA examination, the examiner 
tentatively assessed hiatal hernia, gastroesophageal 
strictures and possible complications from a gastric ulcer, 
and ordered follow-up testing.  A subsequent abdominal x-ray 
evaluation reported no evidence of obstruction in the colon, 
however, while an upper GI series showed a normal appearing 
esophagus, stomach, duodenum and proximal small bowel, with 
no reported evidence of a hiatal hernia, reflux, ulcer 
disease or other abnormalities.

A May 2001 upper GI series showed a normal esophagus and 
gastroesophageal junction, with a small hiatal hernia.  
Evaluation of the stomach showed mild erosive antral 
gastritis, but no sign or recent bleeding.  The duodenal 
bulb and second portion of the duodenum appeared normal.  
There was no sign of reflux, ulcer disease or other 
abnormalities.

At a December 2001 VA examination, the examiner noted that 
the veteran still had pain with each meal, but that a recent 
upper GI series showed no ulcer or reflux, and that all 
tests have been negative.  He did not make any diagnosis 
relative to a current duodenal ulcer.

Other concurrent VA treatment records from the Fargo and 
Minneapolis facilities have noted gastroesophageal reflux 
disease (GERD) and esophageal strictures, as well as 
diverticulosis.  There is no record of complications 
attributed to a duodenal ulcer.    

The record reflects that the veteran previously underwent 
surgery to repair a duodenal ulcer, and that he was 
subsequently assigned a 20 percent rating for his duodenal 
ulcer, effective February 17, 1983.  A 20 percent rating 
under 38 C.F.R. § 4.114, Diagnostic Code 7305, indicates a 
moderate duodenal ulcer condition with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations.  
See also 38 C.F.R. § 4.114, DC 7348 (note) (2002).  Under DC 
7305, a higher 40 percent rating is warranted when there is 
evidence of a moderately severe condition that is less than 
severe but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four times a 
year.

After careful review and consideration of all of the 
pertinent medical evidence of record, the Board determines 
that the manifestations associated with the veteran's 
duodenal ulcer more nearly approximate the criteria for a 20 
percent rating under DC 7305.  See 38 C.F.R. § 4.7.  An 
evaluation in excess of 20 percent is not warranted because 
there is no evidence on file showing the presence of more 
severe symptomatology consistent with a 40 percent rating 
under 38 C.F.R. § 4.114, DC 7305.  Although the veteran has 
some noted gastrointestinal problems, there is no 
documentation of moderately severe problems from a duodenal 
ulcer.  To the contrary, the record reflects multiple, 
normal current clinical findings and test results relative 
to the duodenum.  Further, there is no record of anemia, a 
record of weight gain as opposed to weight loss, and no 
documented medical evidence of recurrent incapacitating 
(duodenal ulcer-related) episodes averaging 10 days or more 
in duration at least four times a year.  

The Board has considered other diagnostic codes that may 
apply to afford the veteran a higher evaluation, but notes 
that the veteran is specifically service-connected only for 
a duodenal ulcer.  Although other gastrointestinal 
conditions are documented, these conditions have not been 
separately service-connected or determined to be related to 
the veteran's service-connected duodenal ulcer, the Board 
finds that there are no other applicable codes available to 
afford an increased evaluation on this appeal.  See also 
38 C.F.R. § 4.114 (ratings under codes pertinent to the 
digestive system will not be combined with each other). 

The Board has also considered extraschedular evaluation, but 
finds that there has been no showing that this disability 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the current 20 percent 
rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further 
development in keeping with 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See 38 C.F.R. § 4.1 (2002); Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against the claim 
for an increased evaluation for a duodenal ulcer, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an increased evaluation in excess of 20 
percent for a duodenal ulcer is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

